Title: To Thomas Jefferson from Wilson Cary Nicholas, 24 December 1805
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     My Dear Sir 
                     
                     Warren Dec. 24. 1805
                  
                  It is with great regret that I intrude upon you at a moment when I know you are very much en gaged, I hope you will pardon it. It appears to me, that I have no right to demand the balance that is due upon the enclosed paper unless it is assigned to me. The engagement of Messrs. Pendleton & Lyons, is to you and Mr. Short, which is transferred by you to the U.S. I presume the money will not be paid to me unless the assignment is changed or an acquittal obtained from them, I return the paper to you in the hope that you will do whatever is necessary to authorize me to demand payment. Mr. Randolph’s letter to you is sufficient authority for your assigning the paper to me. 
                  My engagement for Mr. Randolph has given uneasiness to many of my friends, I weighed the subject well before I entered into it, I thought I saw my way clear—even if the risque had been greater, I beleive I shou’d have encountered it; such was my feeling for him and his family, the business is now in such a train that it is impossible I can suffer. “I have sold most of his land and all his negroes, at prices that makes my safety beyond a doubt. The event will prove not only that I was not guilty of an indiscretion on my part, but that the agents of the Government consulted its true interest in the arrangement made with me. every shilling of the debt principal and interest, will be paid in consequence of it; whereas if Mr. Randolph’s property has been sold under execution, the sacrifice wou’d have been so great, that I doubt whether two thirds of the debt wou’d ever have been discharged.” I take the liberty to make this communication to you not only because I flatter myself that it will be satisfactory to you on my account, but from an unwillingness that you shou’d feel a moments uneasiness at any transaction of any department of the administration with me. From the last accounts from Europe, I very much fear that the French Emperor, will prevent the Emperor of Germany, from rendering us the service that we expected from him.
                  I am Dear Sir With every sentiment of respect and esteem your hum. Servt.
                  
                     W. C. Nicholas 
                     
                  
               